USCA4 Appeal: 21-7205      Doc: 8        Filed: 10/06/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7205


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMES ERNEST GANDY, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00040-CCE-1)


        Submitted: September 1, 2022                                      Decided: October 6, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        James Ernest Gandy, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7205         Doc: 8      Filed: 10/06/2022      Pg: 2 of 2




        PER CURIAM:

               James Ernest Gandy, Jr., appeals the district court’s orders denying his 18 U.S.C.

        § 3582(c)(1)(A) motions for compassionate release and denying his motion for

        reconsideration. We review a district court’s denial of a compassionate release motion for

        abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142

        S. Ct. 383 (2021). We have reviewed the record and conclude that the court did not abuse

        its discretion and sufficiently explained the reasons for the denial. Accordingly, although

        we grant Gandy’s motions to supplement his informal brief, we affirm the district court’s

        orders. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2